DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 20 July 2020.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-15 and 17-20 have been rejected.
4.  Claim 16 has been objected to.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 20 July 2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,756,904 B1 (hereinafter the ‘904 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘904 patent teaches:
An apparatus comprising: 
at least one processing device comprising a processor coupled to a memory [column 16, lines 43-44]; 
wherein the processing device is configured to implement a first ledger maintenance node [column 16, lines 45-46]; 
the first ledger maintenance node being configured [column 16, line 47]: 
to communicate over one or more networks with a plurality of additional ledger maintenance nodes [column 16, lines 48-49]; 
to identify a block for proposed addition to a distributed ledger collectively maintained by the first and additional ledger maintenance nodes [column 16, lines 50-52]; 
to apply a digital signature of the first ledger maintenance node to the block [column 16, lines 53-54]; 
to receive digital signatures on the block from at least a subset of the additional ledger maintenance nodes [column 16, lines 55-56]; 
to perform verification operations for respective ones of the received digital signatures on the block [column 16, lines 57-61]; and 
to control whether or not the block is added to the distributed ledger based at least in part on results of the verification operations [column 16 line 62 to column 17 line 4].  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.  Claim(s) 1, 2, 4, 5, 9, 10, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Castinado et al US 2017/0243286 A1 (hereinafter Castinado).
As to claim 1, Castinado discloses an apparatus comprising: 
at least one processing device comprising a processor coupled to a memory (i.e. processor coupled to memory) [0032]; 
wherein the processing device is configured to implement a first ledger maintenance node (i.e. ledger maintained by multiple nodes) [0061]; 
the first ledger maintenance node being configured: 
to communicate over one or more networks with a plurality of additional ledger maintenance nodes (i.e. multiple maintenance nodes) [0061]; 
to identify a block for proposed addition to a distributed ledger collectively maintained by the first and additional ledger maintenance nodes (i.e. nodes can add to the transaction) [0061]; 
to apply a digital signature of the first ledger maintenance node to the block (i.e. nodes sign block) [0063]; 
to receive digital signatures on the block from at least a subset of the additional ledger maintenance nodes (i.e. from at least 10 members) [0063]; 
to perform verification operations for respective ones of the received digital signatures on the block (i.e. validation step may be performed by the source prior to adding the transaction information to the blockchain) [0075]; and 
to control whether or not the block is added to the distributed ledger based at least in part on results of the verification operations (i.e. validation step may be performed by the source prior to adding the transaction information to the blockchain) [0075].  
As to claim 2, Castinado discloses the apparatus of claim 1 wherein identifying the block for proposed addition to the distributed ledger comprises one of: 
generating the block for proposed addition in the first ledger maintenance node (i.e. to add to the transaction) [0061]; and 
identifying the block for proposed addition from one or more blocks proposed for addition by respective ones of the additional ledger maintenance nodes [0061].  
As to claim 4, Castinado discloses the apparatus of claim 1 wherein the distributed ledger is collectively maintained by the first and additional ledger maintenance nodes on a peer-to-peer basis without utilizing a centralized authority and wherein each of the first and additional ledger maintenance nodes adds the same proposed block to the distributed ledger in each of a plurality of rounds of a consensus protocol (i.e. to add to the transaction) [0061] that requires a specified quorum of digital signatures for addition of the block to the distributed ledger (i.e. from at least 10 members) [0063].  
As to claim 5, Castinado discloses the apparatus of claim 2 wherein generating the block for proposed addition in the first ledger maintenance node comprises: 
accumulating a set of one or more transactions in the first ledger maintenance node (i.e. by multiple nodes) [0061]; and 
generating the block based at least in part on the accumulated set [0062].  
As to claim 9, Castinado discloses the apparatus of claim 1 wherein there are N ledger maintenance nodes and addition of the block to the distributed ledger requires a specified quorum of digital signatures including digital signatures of at least K of the N ledger maintenance nodes including the first ledger maintenance node, where K<N (i.e. from at least 10 members) [0063].  
As to claim 10, Castinado discloses the apparatus of claim 9 wherein K>N/2 (i.e. from at least 10 members) [0063].  
As to claim 17, Castinado discloses a method comprising: 
configuring a first ledger maintenance node to communicate over one or more networks with a plurality of additional ledger maintenance nodes (i.e. multiple maintenance nodes) [0061]; 
identifying a block for proposed addition to a distributed ledger collectively maintained by the first and additional ledger maintenance nodes (i.e. nodes can add to the transaction) [0061]; 
applying a digital signature of the first ledger maintenance node to the block (i.e. nodes sign block) [0063]; 
receiving digital signatures on the block from at least a subset of the additional ledger maintenance nodes (i.e. from at least 10 members) [0063]; 
performing verification operations for respective ones of the received digital signatures on the block (i.e. validation step may be performed by the source prior to adding the transaction information to the blockchain) [0075]; and 
controlling whether or not the block is added to the distributed ledger based at least in part on results of the verification operations (i.e. validation step may be performed by the source prior to adding the transaction information to the blockchain) [0075]; 
the method being performed by at least one processing device comprising a processor coupled to a memory (i.e. processor coupled to memory) [0032].  
As to claim 19, Castinado discloses a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device comprising a processor coupled to a memory causes the processing device: 
to configure a first ledger maintenance node to communicate over one or more networks with a plurality of additional ledger maintenance nodes (i.e. multiple maintenance nodes) [0061]; 
to identify a block for proposed addition to a distributed ledger collectively maintained by the first and additional ledger maintenance nodes (i.e. nodes can add to the transaction) [0061]; 
to apply a digital signature of the first ledger maintenance node to the block (i.e. nodes sign block) [0063]; 
to receive digital signatures on the block from at least a subset of the additional ledger maintenance nodes (i.e. from at least 10 members) [0063]; 
to perform verification operations for respective ones of the received digital signatures on the block (i.e. validation step may be performed by the source prior to adding the transaction information to the blockchain) [0075]; and 
to control whether or not the block is added to the distributed ledger based at least in part on results of the verification operations (i.e. validation step may be performed by the source prior to adding the transaction information to the blockchain) [0075].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.  Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al US 2017/0243286 A1 (hereinafter Castinado) as applied to claim 1 above, and further in view of Daniel et al US 2018/0225611 A1 (hereinafter Daniel).
As to claim 3, Castinado does not teach the apparatus of claim 1 wherein identifying the block for proposed addition to the distributed ledger comprises abandoning a previously-proposed block generated in the first ledger maintenance node in favor of another block proposed for addition by one of the additional ledger maintenance nodes.  
Daniel teaches blocks added to a blockchain that are invalid do no persist in the blockchain in favor of blocks that are verifiable [0032].
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado so that identifying the block for proposed addition to the distributed ledger would have comprised abandoning a previously-proposed block generated in the first ledger maintenance node in favor of another block proposed for addition by one of the additional ledger maintenance nodes. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado by the teaching of Daniel because it prevents over or under consumption by resource consumers [0005].
9.  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al US 2017/0243286 A1 (hereinafter Castinado) as applied to claim 5 above, and further in view of Griffin et al U.S. Patent No. 10,419,209 B1 (hereinafter Griffin).
As to claim 6, Castinado does not teach the apparatus of claim 5 wherein generating the block comprises timestamping the block prior to applying the digital signature of the first ledger maintenance node to the block.  
Griffin teaches creating a time stamp of the first block of content and then creating a signature over that block [column 7, lines 41-47].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado so that generating the block would have comprised timestamping the block prior to applying the digital signature of the first ledger maintenance node to the block.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado by the teaching of Griffin because it helps provide a cryptographic method to use to verify content [column 2, lines 13-25].
10.  Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al US 2017/0243286 A1 (hereinafter Castinado) as applied to claim 1 above, and further in view of Raspotnik, JR. US 2019/0130190 A1 (hereinafter Raspotnik).
As to claim 7, Castinado does not teach the apparatus of claim 1 wherein applying a digital signature of the first ledger maintenance node to the block comprises signing the block using a private key of a public-private key pair of the first ledger maintenance node.  
Raspotnik teaches applying a digital signature of the first ledger 20maintenance node to the block comprises signing the block using a private key of a public-private key pair of a ledger maintenance node [0028].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado so that applying a digital signature of the first ledger 20maintenance node to the block would have comprised signing the block using a private key of a public-private key pair of the first ledger maintenance node.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado by the teaching of Raspotnik because by using keys it helps to authenticate the data [0001].
As to claim 8, Castinado does not teach the apparatus of claim 1 wherein digital signatures from respective ones of the additional ledger maintenance nodes are generated using respective private keys of public-private key pairs of those additional ledger maintenance nodes.  
Raspotnik teaches applying a digital signature of the first ledger 20maintenance node to the block comprises signing the block using a private key of a public-private key pair of a ledger maintenance node [0028].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado so that digital signatures from respective ones of the additional ledger maintenance nodes would have been generated using respective private keys of public-private 25key pairs of those additional ledger maintenance nodes.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado by the teaching of Raspotnik because by using keys it helps to authenticate the data [0001].
11.  Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al US 2017/0243286 A1 (hereinafter Castinado) as applied to claim 1 above, and further in view of Zizka US 2019/0238486 A1.
As to claim 11, Castinado does not teach the apparatus of claim 1 wherein the distributed ledger is periodically truncated by deleting one or more blocks from the distributed ledger that were added to the distributed ledger prior to a designated point in time.  
Zizka teaches periodically analyzing a ledger and deleting blocks [0024].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado so that the distributed ledger would have been periodically truncated by 5deleting one or more blocks from the distributed ledger that were added to the distributed ledger prior to a designated point in time.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado by the teaching of Zizka because it helps reduce the size of ledgers [0024].
12.  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al US 2017/0243286 A1 (hereinafter Castinado) as applied to claim 1 above, and further in view of Grendon et al US 2019/0188704 A1 (hereinafter Grendon).
As to claim 12, Castinado teaches verifying that a quorum of digital signatures exists for the given block (i.e. verifying that at least 10 members signed every block) [0063].  
Castinado does not teach verifying that each of the digital signatures in the quorum is correct.  
Grendon teaches validating the signatures for the blocks [0029].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado so that each of the digital signatures would have been verified in the quorum was correct.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado by the teaching of Grendon because it increases the security and reliability of a trust-based system [0004].
13.  Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al US 2017/0243286 A1 (hereinafter Castinado) as applied to claim 1 above, and further in view of Li US 2009/0006853 A1.
As to claim 13, Castinado does not teach checking that correct hashes based at least in part on the given block are included in respective ones of a plurality of subsequent blocks.  Castinado does not teach verifying that a quorum of digital signatures exists for a final one of the subsequent blocks.  
Li teaches checking that correct hashes based at least in part on the given block are included in respective ones of a plurality of subsequent blocks [0037].  Li teaches verifying that a quorum of digital signatures exists for a final one of the subsequent blocks [0047].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado so that correct hashes would have been checked based at least in part on the given block were included in respective ones of a plurality of subsequent blocks.  It would have been verified that a quorum of digital signatures existed for a final one of the subsequent blocks.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado by teach teaching of Li because it provides a practical and reliable peer-to-peer security protocol [0013].
14.  Claims 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al US 2017/0243286 A1 (hereinafter Castinado) as applied to claims 1, 17 and 19 above, and further in view of Krupakaran et al US 2016/0259813 A1 (hereinafter Krupakaran).
As to claim 14, Castinado teaches the apparatus of claim 1 wherein responsive to a block proposed by the first ledger maintenance node receiving a specified quorum of digital signatures and at least one other block proposed by another one of the ledger maintenance nodes also receiving the specified quorum of digital signatures (i.e. verifying that at least 10 members signed every block).
Castinado does not teach executing a tie-breaking algorithm to select a particular one of the proposed blocks to add to the distributed ledger.  
Krupakaran teaches selecting a block by using a tie breaking method [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado so that a tie-breaking algorithm would have been executed to select a particular one of the proposed blocks to add to the distributed ledger.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado by the teaching of Krupakaran because it considers the distance between data nodes when determining the replication of blocks [0010].
As to claim 18, Castinado teaches the method of claim 17 wherein responsive to a block proposed by the first ledger maintenance node receiving a specified quorum of digital signatures and at least one other block proposed by another one of the ledger maintenance nodes also receiving the specified quorum of digital signatures (i.e. verifying that at least 10 members signed every block).
Castinado does not teach executing a tie-breaking algorithm to select a particular one of the proposed blocks to add to the distributed ledger.  
Krupakaran teaches selecting a block by using a tie breaking method [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado so that a tie-breaking algorithm would have been executed to select a particular one of the proposed blocks to add to the distributed ledger.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado by the teaching of Krupakaran because it considers the distance between data nodes when determining the replication of blocks [0010].
As to claim 20, Castinado teaches the computer program product of claim 19 wherein responsive to a block proposed by the first ledger maintenance node receiving a specified quorum of digital signatures and at least one other block proposed by another one of the ledger maintenance nodes also receiving the specified quorum of digital signatures (i.e. verifying that at least 10 members signed every block).
Castinado does not teach executing a tie-breaking algorithm to select a particular one of the proposed blocks to add to the distributed ledger.  
Krupakaran teaches selecting a block by using a tie breaking method [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado so that a tie-breaking algorithm would have been executed to select a particular one of the proposed blocks to add to the distributed ledger.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Castinado by the teaching of Krupakaran because it considers the distance between data nodes when determining the replication of blocks [0010].
15.  Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castinado et al US 2017/0243286 A1 (hereinafter Castinado) and Krupakaran et al US 2016/0259813 A1 (hereinafter Krupakaran) as applied to claim 14 above, and further in view of McKellar et al US 2019/0207749 A1 (hereinafter McKellar).
As to claim 15, the Castinado-Krupakaran combination does not teach generating hashes of respective ones of the proposed blocks.  The Castinado-Krupakaran combination does not teach selecting a particular one of the proposed blocks to add to the distributed ledger based at least in part on the hashes.  
McKellar teaches generating hashes of the proposed blocks (i.e. performing hash on block that is to be added) [0033].  McKellar teaches selecting the proposed block to add based on the hash (i.e. hash value meets the threshold hash) [0033].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Castinado-Krupakaran combination so that hashes would have been generated of respective ones of the proposed blocks.  A particular one of the proposed blocks would have been selected to add to the distributed ledger based at least in part on the hashes.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Castinado-Krupakaran combination by the teaching of McKellar because it helps inhibit counterfeiting [0001].
Allowable Subject Matter
16.  Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 16, the prior art does not disclose teach or fairly suggest the apparatus of claim 1 wherein the first ledger maintenance node is designated as a leader of the ledger maintenance nodes based at least in part on a leader election carried out by the first and additional ledger maintenance nodes and further wherein only a ledger maintenance node that holds the leader designation is permitted to propose blocks for addition to the distributed ledger, the leader election being repeated responsive to a failure of the first ledger maintenance node to achieve a specified quorum of digital signatures for the proposed block.  
Relevant Prior Art
17.  The following references have been considered relevant by the examiner:
A.  Wooden US 2018/0309567 A1 directed to blockchain technology [abstract].
B.  Nannra et al US 2018/0254841 A1 directed to a method of managing transactions in a distributed ledger that is performed by a first network node that is configured to maintain a distributed ledger in coordination with a plurality of network nodes [abstract].
C.  Herlihy et al US 2017/0236120 A1 directed to distributed ledger systems that provide enhanced accountability and trust [abstract].
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492